Approved:
                     Samuel L. Ra ond


Before:
                     Assistant United Sates Attornel

                     THE HONORABLE JAMES L. COTT
                                                                              9MAG5209
                     United States Magistrate Judge
                     Southern District of New York
                                                                  -   X

UNITED STATES OF AMERICA                                                  SEALED COMPLAINT

                 - v.        -                                            Violations of
                                                                          18 U.S.C. § 1960 and 2
 DANILO CHAVEZ LOZANO,
                                                                          COUNTY OF OFFENSE:
                                             Defendant.                   NEW YORK


 -   -   -   -   -   -   -       -   -   -    -   -   -   -   -   -   X

SOUTHERN DISTRICT OF NEW YORK,. ss.:

     RYAN MONTIVERDI, being duly sworn, deposes and says that he
is a Special Agent with the Drug Enforcement Administration
(•DEA"), and charges as follows:

                                 COUNT ONE
         (Operation of an Unlicensed Money Transmitting Business)

          1.   From at least in or about 2017 up to and
including at least in or about 2019, in the Southern District of
New York and elsewhere, DANILO CHAVEZ LOZANO, the defendant, did
knowingly conduct, control, manage, supervise, direct, and own
all or part of an unlicensed money transmitting business
affecting interstate and foreign commerce, to wit, DANILO CHAVEZ
LOZANO used a company he owned and controlled in Doral, Florida
(the "Company") to transmit money into and through the United
States, including into and through bank accounts in New York,
New York, without an appropriate state license, which conduct
was punishable as a felony under Florida law, and without
meeting the Federal registration requirements set forth for
money transmitting businesses.

             (Title 18, United States Code, Sections 1960 and 2.)
..,



                The bases for my knowledge and for the foregoing
      charges are, in part, as follows:

                2.   I am a Special Agent with the DEA, and have
      served in that position for approximately two years.  In that
      capacity, I have participated in numerous investigations into
      money laundering, wire fraud, customs fraud, and other complex
      financial offenses, including unlicensed money transmitting
      offenses, and have personally participated in the investigation
      of this matter along with representatives of the DEA and the
      United States Attorney's Office for the Southern District of New
      York.

                                 Background

                3.   At all times relevant to this Complaint, DANILO
      CHAVEZ LOZANO, the defendant, owned and controlled the Company.
      The Company is based in Doral, Florida. As described herein,
      LOZANO has been interviewed on at least two occasions by an
      employee of a bank (the "Bank") where the Company maintains at
      least two accounts.  During those interviews, LOZANO represented
      to the Bank employee that the Company is in the business of
      manufacturing and selling airplane engine equipment and/or
      exporting food wholesale. As more fully described below, I
      believe this is untrue, and the Company is actually engaged in
      the business of transmitting money from individuals and entities
      outside the United States, mostly from Uruguay, Russia,
      Venezuela and Panama, to bank accounts located in the United
      States and elsewhere that are owned by individuals and entities
      located both inside and outside the United States.

                        Relevant Statutory Framework

                4.   Florida law requires anyone operating a money
      transmitting business to be licensed.  In particular, Florida
      Statutes Annotated, section 560.204 provides, in part, that
      "[u]nless exempted, a person may not engage in.    . the
      activity of a money transmitter, for compensation, without first
      obtaining a license[.]" Florida Statutes Annotated, section
      560.103, in turn, explains that a'" [m]oney transmitter' means a
      corporation, limited liability company, limited liability
      partnership, or foreign entity qualified to do business in this
      state which receives currency, monetary value, or payment
      instruments for the purpose of transmitting the same by any
      means, including transmission by wire, facsimile, electronic
      transfer, courier, the Internet, or through bill payment
      services or other businesses that facilitate such transfer


                                      2
within this country, or to or from this country." Under Florida
Statutes Annotated, section 560.125, engaging in money
transmission without the required license is punishable as a
felony.

          5.   Based on my review of records obtained from the
State of Florida, I have learned that at no point has DANILO
CHAVEZ LOZANO, the defendant, or the Company been licensed to
operate as a money transmitting business in Florida.

          6.   Under Federal law, money transmitting businesses
must also be registered with the U.S. Department of Treasury.
This requirement is set forth in a series of statutes and
regulations more fully set forth below:

                a.   Title 31, United States Code, section
5330(a) (1) provides that "[a]ny person who owns or controls a
money transmitting business shall register the business (whether
or not the business is licensed as a money transmitting business
in any State) with the Secretary of the Treasury[.]" Section
5330(d) (1), in turn, explains, in part, that the "term 'money
transmitting business' means .       (A) any.   . person who
engages as a business in the transmission of funds, including
any person who engages as a business in an informal money
transfer system or any network of people who engage as a
business in facilitating the transfer of money domestically or
internationally outside of the conventional financial
institutions system; (B) is required to file reports under
section 5313; and (C) is not a depository institution (as
defined in section 5313(g) ."

               b.   Title 31, United States Code, Section
5313(a) provides that "[w]hen a domestic financial institution
is involved in a transaction for the payment, receipt, or
transfer of United States coins or currency.        . in an amount,
denomination, or amount and denomination, or under circumstances
the Secretary prescribes by regulation, the institution and any
other participant in the transaction the Secretary may prescribe
shall file a report on the transaction at the time and in the
way the Secretary prescribes." The term "financial institution"
is defined in 31 U.S.C. § 5312 (a) (2) (R) as "a licensed sender of
money or any other person who engages as a business in the
transmission of funds, including any person who engages as a
business in an informal money transfer system or any network of
people who engage as a business in facilitating the transfer of
money domestically or internationally outside of the
conventional financial institutions system."

                                 3
                c.    Under the statutory scheme described above,
the Secretary of the Treasury is given the authority to
establish which individuals and entities are subject to 31
U.S.C. 5330's registration requirement.    31 u.s.c. §§ 5313(a);
5330(a) (2) & (c) (1). These regulations are contained in the
Code of Federal Regulations ("CFR").    In particular, 31 C.F.R. §
1022.380(a) (1) provides that "each money services business
 (whether or not licensed as a money services business by any
State) must register with FinCEN [an agency within the U.S.
Department of Treasury]         . as required by 31 U.S.C.
5330[.]" 31 C.F.R. § 1010.l00(ff) includes a "money
transmitter" as a "money services business." The term "money
transmitter" is, in turn, defined by 31 C. F .R. § 1010 .100 (ff) (5)
to include "the acceptance of currency, funds, or other value
that substitutes for currency from one person and the
transmission of currency, funds, or other value that substitutes
for currency to another location or person by any means. 'Any
means' includes, but is not limited to.       . an informal value
transfer system; or .       [a]ny other person engaged in the
transfer of funds." Accordingly, the Treasury regulations
establish that any person engaged in the transfer of funds is
required to register with FinCEN.

           7.   Financial institutions are required to conduct
various monitoring and reporting activities, including the
filing of currency transaction reports ("CTRs") and Suspicious
Activity Reports ("SARs").   For instance, the filing of CTRs is
mandated by 31 C.F.R. § 1010.311, which provides that "[e]ach
financial institution.     . shall file,a report of each deposit,
withdrawal, exchange of currency or other payment or transfer,
by, through, or to such financial institution which involves a
transaction in currency of more than $10,000." This regulation
applies to money services businesses as defined above.   31
C.F.R. § 1022.310. Likewise, "[e]very money services business
   . shall file with the Treasury Department, to the extent and
in the manner required by this section, a report of any
suspicious transaction relevant to a possible violation of law
or regulation," also known as SARs.   31 C.F.R. § 1022.320(a) (1)
By failing to register with FinCEN, a money transmitting
business prevents the Treasury from ensuring that the business
is properly filing CTRs and SARs.   This has the effect of
allowing an unregistered money transmitting business to operate
as a shadow bank through which funds can pass without being
subjected to the scrutiny that Congress has sought fit to impose
upon the United States financial system.



                                  4
          8.   Based on my review of records obtained from the
United States Treasury, I have learned that at no point have
DANILO CHAVEZ LOZANO, the defendant, or the Company been
registered with the Secretary of the Treasury or FinCEN as a
money transmitting business as set forth in the statutes and
regulations described above.

            The Use of Unlicensed Money Transmitters
        to Move Funds Into and Through the United States

          9.   Based on my training and experience, I have
become familiar with some of the ways in which foreign-based
individuals and entities seek to unlawfully and covertly move
money into and through the United States.  In one particularly
common scheme, the individuals or entities based abroad will
transfer funds to an individual or entity based in the United
States who, in return for a percentage of the funds at issue,
will then transfer those funds to other accounts in the United
States or around the world.

          10. Oftentimes, participants engage in this scheme in
order to avoid currency restrictions imposed by foreign
countries that make it difficult for companies and individuals
to hold or transact in U.S. dollars or to make payments abroad.
This is accomplished by making it seem as if the funds are
destined for a business purpose in the U.S. for which the
foreign government might allow transactions in U.S. dollars,
when in reality, the funds are destined for United States bank
accounts owned by individuals and entities unrelated to the
stated business purpose. Other times, participants engage in
the scheme in order to convert less stable foreign currencies
into U.S. dollars, which are perceived to be more stable based
on economic and social conditions around the world.  Still other
times, participants engage in the scheme in order to move the
proceeds of criminal activity without having to send the money
directly to a licensed financial institution. By partaking in
the scheme, participants take advantage of the fact that the
individual or entity transmitting its money in the U.S. is not
an appropriately licensed banking institution, and therefore the
transmission will not be subjected to the oversight that the
U.S. legal system imposes on financial institutions, including
the filing of CTRs and SARs.

          11. For example, based on my training and experience,
I am aware that the Venezuelan currency, the Bolivar, is both
highly unstable and extremely difficult to officially convert to
U.S. Dollars due to economic conditions as well as Venezuelan


                                5
governmental regulations.  In particular, the Venezuelan
government prohibits its citizen from owning or using United
States dollars without government authorization.  This creates
an incentive for Venezuelan based individuals and entities to
attempt to avoid the official conversion process that would have
been required under Venezuelan law by engaging in transactions
that are disguised as business payments to individuals and
entities in the United States when, in reality, the money is
intended for other beneficiaries in the United States or around
the world.

              The Defendant Operated an Unlicensed
         Money Transmitting Business Through the Company

          12. As detailed herein, and based on my review of
records and interviews, there is probable cause to believe that
between at least 2017 and 2019, DANILO CHAVEZ LOZANO, the
defendant, has used the Company to effect the transmission of at
least approximately $5,000,000 from individuals and entities
outside the United States, mostly located in Uruguay, Russia,
Venezuela or Panama, to bank accounts in the United States and
elsewhere. During this time, the Company was not registered
with the state of Florida or FinCEN as required by the
regulations described above.  Through this conduct, the Company
has functioned as an unregulated financial institution allowing
foreign individuals and entities to move funds into and through
the U.S. without scrutiny, including being subject to the filing
of SARs.

          13. As part of my investigation, I have reviewed
records related to the Company and to DANILO CHAVEZ LOZANO, the
defendant, mostly pertaining to the time period of approximately
2017 to 2019. Among the records I have reviewed are bank
records of accounts in the name of the Company and of LOZANO.
From my review of these records, I have learned that during the
relevant period, two accounts in the Company's name at the Bank
("Company Account-1" and "Company Account-2," and collectively,
the "Company Accounts,"), both based in the United States,
received millions of dollars from foreign-based individuals and
entities, and then almost immediately transmitted the funds to
other bank accounts held by unknown parties in the United
States.

          14. Among others, DANILO CHAVEZ LOZANO, the
defendant, engaged in this unlicensed transmission scheme ~or
and on behalf of the following entities and individuals:



                                6
     Unlicensed Money Remission Through the Company Accounts

          15. During the relevant period, DANILO CHAVEZ LOZANO,
the defendant, used the Company to transmit funds into and
within the United States on behalf of various corporations. 1

          16. DANILO CHAVEZ LOZANO, the defendant, also used
the Company to transmit funds on behalf of a Venezuelan
Government Entity located in Uruguay (the "VZ Entity in
Uruguay") and a Venezuelan Government Entity located in Russia
(the "VZ Entity in Russia").   Beginning at least as early as
2018, the Company received hundreds of thousands of dollars from
the VZ Entity in Uruguay and the VZ Entity in Russia, into
Company Account-1 and Company Account-2.   The Company then
forwarded the proceeds of funds received from the vz Entity in
Uruguay and the VZ Entity in Russia to accounts in the United
States and around the world that were held in the name of, or
for the benefit of, LOZANO himself, the Company, or other
entities in the United States.

           17. For example, on or about November 16, 2018, the
VZ Entity in Moscow wired approximately $118,000 to 'company
Account-1. The next day, Company Account-1 wired approximately
$112,000 to Company Account-2. Over the following days, money
was withdrawn from Company Account-2, via check or wire, and
transferred to, among others, a personal account held by DANILO



1  I have reviewed bank and other records that show that the
Company Accounts received approximately $518,000 from a
corporation (the "Corporation"). Based on my review of open
source information, it appears as if the Corporation is based in
Panama. The bank records for the Company Accounts show that the
Corporation sent this money from Panama through an account in
New York City.  For instance, on or about October 18 and October
19, 2018, Company Account-2 received approximately $245,000 in
wire transfers from the account for the Corporation.   Company
Account-2 transferred approximately $220,000 t~ Company Account-
1 the next day.   Over the following few days, money was
withdrawn from Company Account-1, via check or wire, and
transferred to various entities.   From my review of the names
and public profiles of the recipients of the checks, I have
concluded that these entities are not consistent with the stated
business of the Company, airplane engine equipment or food
export.


                                7
.   '




        CHAVEZ LOZANO, the defendant, and to various other entities.
        From my review of the names and public profiles of the
        recipients of the checks, I have concluded that these entities
        are not consistent with the stated business of 'the Company,
        airplane engine equipment or food export.

                       a.        From November 19, 2018 to November 21,
        2018, the following withdrawals were made from Company Account-
        2: a $10,000 check written to what I believe to be a car
        dealership in Florida; a $100,000 check written to LOZANO
        himself; a $9,997 check for tires written to an unknown company;
        a $10,000 check written to what I believe to be a private
        shipping company; a $7,500 check to a private yacht company for
        a boat rental; a $40,000 check written to what I believe to be a
        lawyer or for legal services; and an $8,500 cash withdrawal. 2

                  18. Similarly, on or about December 3, 2018, the VZ
        Entity in Uruguay wired approximately $815,000 to Company
        Account-2. Over the next day, approximately $768,000 was
        transferred to Company Account-I.  Over the next few days, the
        vast majority of this money was withdrawn from Company Account-I
        and transferred to various entities. Once again, from my review
        of the names and public profiles of the recipients of the
        checks, I have concluded that many of these entities are not
        consistent with the stated business of the Company, airplane
        engine equipment or food export.

                       a.        For instance, on December 3, 2018, an
        $80,000 check was written from Company Account-2 to what appears
        to be a real estate company in Florida, and on December 11,
        2018, $200,000 was wired from Company Account-1 to the same car
        dealership described infra paragraph 15(a).

                  19.  In the period from September 27, 2018 to January
        3, 2019, alone, the VZ Entity in Moscow and the VZ Entity in
        Uruguay wired more than $5,000,000 to Company Account-I or
        Company Account-2, over the course of 12 transactions. Within
        two days of each transfer, approximately 95% of the money was




        2  I believe that the money withdrawn from Company Account-2
        exceeds the $112,000 transferred from Company Account-I on
        November 17, 2018, because the Company Accounts were also
        receiving other transfers around the same time and in the
        following days.


                                        8
transferred to the other Company Account. 3 Within the following
few days, money was then transferred to accounts held in the
name of entities that are not consistent with airplane
manufacturing or food export, as described above.

          20.  I have also reviewed documents created by the
Bank. Based on the potentially suspicious transfers, the Bank
interviewed DANILO CHAVEZ LOZANO, the defendant, on two
occasions. During the second interview, on October 26, 2018, a
Bank employee asked LOZANO about approximately $246, o_oo in
foreign exchange deposits previously made to the Company
Accounts. LOZANO told the employee that these transfers were
for the sale of heavy equipment. Soon after the meeting,
however, LOZANO called the employee and told him that in fact
the funds were for two charter flights that he had purchased for
a client of his.

          21. Upon review, employees at the Bank determined
that approximately $243,000 of the wire transfers in fact
originated from the VZ Entity in Uruguay. Based on my training,
experience, and participation in this investigation, I believe
that LOZANO's inconsistent description of the purpose of these
transfers, including his failure to identify his client as a
Venezuelan Government entity, and the circumstances of foreign
Government entities purportedly hiring a purported U.S.-based
manufacturing company or food wholesaler to charter commercial
flights, are highly suspicious indicators that the transfers
were for an unlawful purpose.




3  Based on my training and experience, I believe that LOZANO is
keeping the other portion of the money as a fee for his money
transmitting business.

                                9
,I   ~.   I   "t




                                  WHEREFORE, deponent respectfully requests that
                   warrants be issued for the arrest of DANILO CHAVEZ LOZANO, the
                   defendant, and that he be arrested and imprisoned or bailed, as
                   the case may be.




                                           "RYANMONTIVERDI
                                            Drug Enforcement Administration


                   Sworn to before me
                   MayJ   I,   2019




                                                   10
